Title: Mary Smith Cranch to Abigail Adams, 22 March 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree March 22d 1786
     
     Your Son JQA is become a son of Harvard. He was admited last wednesday, and we are now prepairing him for House-keeping. He has a chamber with one of the Masters till commencment, then He and his Brother charles will live together if they can. The young Gentleman finds the Bed and Linnen. I have taken the Furniture for the Chamber from your House a few things were to be purchased at Boston. Lucy went yesterday to procure them. A Tea Kettle and a Tea apparatus were wanting. I did not chuse to take your best Blue and White for him, cousin charles had the others. It is no matter what they are if but decent ones for it will not be six months before they will not have two alike. They lend them, and if they have there number return’d they think themselves well off. Cousin Thomas will I believe enter next July. I will be quite perfect in the business of fixing off my sons: If you was to see them all together it would give you great pleasure. Four more promising youth are Seldom Seen, may nothing happen to blast our hopes! I shall wish most heartily for you in their vacancy and Should we have life and health my pleasures will exceed yours, although sourounded by all the pomp of a drawing Room at St James’s. I live over my youth again in these our children. Betsy is not yet return’d from Haverhill. Billy will go for her in the Spring vacancy.
     Lucy and I have had another lonely winter, not so much as one Letter from you to vary the Scene. You told me you should write by the way of newyork but I have receiv’d none. I have had so many oppertunitys to write from Boston that I have had no occation to send that way. There is a vessel or two up for London. I mean to write at my leasure till they are ready to Sail.
     I think I told you that Weymouth had given Mr Evans a call. He is to give his answer Soon, I believe He will accept. I hear he is prepairing to bee married, and I know a Parish is all he has been waiting for some time. He appears the most likely to fill my dear Parents place with Dignity and honour of any one candidate they have had. It is astonishing that the greatest part of the People who are so fond of him, Should Six months ago have been raving mad for a—Fool compair’d to this Gentleman. He is a gentleman in every Sense of the word. He is Humain and benevolent, kind and affectionate to every one: He is a great admirer of uncle Toby, consciquently of Sterns writings. You can easily discover this by his publick discoursses. He is 15 year older than miss Huldah, “old enough for her Father” said somebody the other day. “There are very few younger worth having” reply’d our arch Lucy. He is very plain. Sister Shaw writing to me about him says “His Face you know. The more you See it the more it Shines.” He was upon a Journey and preach’d for mr Shaw. His Subject the Prodigal Son, a fine one for his Luxuriant Fancy.
     Charles Warren my dear Sister is no more, he dy’d in about a month after he arriv’d in Spain. The Family did not hear of it till last week. I have not seen any of them yet. It must be a shock to them tho it is what they expected. They have an affliction which swallows up this. Mr John Codman receiv’d directions from a Gentleman in Holland to get security or arrest the Person of Winslow Warren for a debt due from him. Mr Codman shew him the Letter and Power. Mr Warren told him he could not pay him immediately but would give him His note and his Father’s. Mr Codman desir’d it might be done that day as he was writing to the Gentleman. He wish’d to let him know that the matter was settled. “He should not go to milton till Satturday and then he gave his word and honour it should be done.” Mr codman relying upon it wrote that it was settled to his Satissfaction. Mr C waited above a week without hearing a word from mr. W–r–n, he then found that mr W–r–n Went out of Town the next day and set out for york. He went immideatly to his Father, told him the Story, and said that unless he would give him Security for the sum he should Send after his son and arrest him where ever he could find him. The General told him his Son would be back in a few days, that he had receiv’d a Letter from him desiring that he would not be answerable to any body for any debt of his contracting. Mr C. immediatly sent an officer after him and brought him back. He had return’d part of the way home. Mr W Warren was very angry, and the first time he Saw mr C upon change, he can’d him very severely. Mr C. has Sued him for an assault, laid the Damage at two thousand pound. This is mr Cs’ Side of the story. This happend about three weeks ago. I design to see mrs Warren next week. I pity her. She must be greatly afflicted.
     
     
      25th
     
     Mr Evans came here this morning. He tells me he has accepted the Call at Weymouth. I am heartely glad. Doctor Tufts has got his choice at last.
     
     It has been so remarkably warm for two or three days that we cannot keep any fire in our Room. The Bushes are leaving and the Trees budding, our Grass plot is as green as in the month of may. Lucy is return’d from cambridge our Sons are well, were all got together in Billys chamber after the exercises of the Week.
     
     
      Teusday 28th
     
     The windmill is raising to day. Mr T has just Sent his compliments to Judge C and desir’d his company to see it rais’d. Tis the first time he has ever mention’d one word about it to any of us. A choculate mill and a Bolting mill are to be made to go with the wind. I wonder if the Law business is to go by wind also. With Such a variety of business it will be hard if he does not get a good Living. Mr Thayer is to move off his place immediatly. Mr T says he has got possession of it and is going to repair it directly. He has bought the House and Farm which was Doctor chaucys, whether for himself or any body else I know not. The Deed was given to him. The canidia and vermont Tour was prevented by the Snows leaving us here before he was ready to set out. He caught a little Snow we had and went as far as conecticut, he and mr Vesey in his Sley, and was lucky enough to get back the very last day which a Sley could go.
     
     
      Thursday 30th
     
     The raising is over it took two days to compleat it. On the first mr T made an ellegant entertainment at mrs Veseys of meats and drinks a Dinner and Supper, not for the workmen, mr Prat found them, but for the large company invited to see the raising. You love you say to have me write to the moment as it makes you seem to be among us, or I should not mention Such matters.
     Mr G. Thayer has  Germantown or will do it, he is about it. Mr Palmers Family are greatly distress’d. The general, holds on yet “and will not quit” it. I am affraid, without he is absolutely drove off. He supposes that if he could Stay, he should yet be able from the Salt business to pay his debts and make an Estate. His Family wish him to give up the Idea, and leave the place. You know his Temper, they are affraid of opposeing him violently. He has apply’d for madam Apthorps House upon the Hill, and may have it, if he is oblig’d to move. I wish he would give up all he has and thro himself upon the generosity of his crediters, I am Sure they would be happier than they now are. We have had Robert Cranch here all Winter. He came so bad with the Rhumatism occation’d by colds or intem­perance I know not which that he cold not rise from his chair or turn in his Bed. He is now much better. Mr cranch has got a place for him to work at and as soon as we can get him a little decently cloath’d, we shall send him along. It is very hard that he should come so often to be cloath’d, we had to do the same for him about a year ago.
     We have lately heard from our unhappy connection. He has been in poor health, but is better. We once heard that he was dead. It shock’d me more than I can express. While I know he is alive I shall hope for a reformation, and that the prayeres and efforts of his dying Parents will sooner or later have some effect. He was not found guilty upon trial, of forging those notes he pass’d. He took them in the State they were found upon him, of another man. He has lately written to mr Haartly a neighbour of Sisters to inquire about his Family, his children and sisters, but not a word about his wife. Since that he has written to her, desiring to know if his children are Supply’d with the necessarys of Life and what kind of education she is giving them. As soon as he is able he is going, he says to land a Store of english Goods, and again wishes to hear from his Sisters. Sister Smith Sent me a Letter upon hearing an account of his Sickness which I will send you. I sent it to Sister Shaw for her to comment upon. I have made mine, and I wish to see if we do not all think alike about it. Mr cranch upon reading it Said, “Act the first, Scene the first.” If we have all the necessarys and so many of the comforts and convenicys of Life as she has, it is not right to complain of feeling the “Iron hand of Poverty pressing hard upon us.” Is it possible that she can look upon her Farm Stock, and well dress’d children and utter such a complant? Our dear Parent did not leave her in poverty, my Sister, and we have done much for her in addition to what he left her. We never complain’d that he did more for her than us, but it is true that he did. Louissa has been at Judge Russels at charlestown and uncle Smiths the greatest part of the winter. Billy lives at Lancaster with a mr Wales from Braintree. He keeps a Store and has taken him till he is twenty one if it should be agreable to both upon trial. They board with the widdow of Levi Willard a kind good woman as lives I have heard.
     
     
      April 2d
     
     Such a Snow Storm as we have had to day has not been seen in April since that about thirteen or 15 years ago when mr John Joy came as far as your house from fathers the night after, and could get no further for the Banks. Such a wind I never did know. It has lasted thirty six hours and does not yet look as if it was over. I have trembled for the poor creatures upon our coasts. It is Sunday but too bad to open the meeting house. Mr Cranch went as far as the Barn this morning and return’d declaring that he thought it impossible for any person to face the Storm and breath many minutes. The cold is as remarkable as the Storm a perfect contrast between this with last Sunday. It was then so warm that we sat with our windows open. Mr T went as soon as breakfast was over to mrs veseys I suppose. We have not seen him since. He went out without Saying any thing. I hope he has not perish’d in a snow Bank. I would not have turn’d a Dog out in it.
     If you should ask me where mr T boards, I should find it hard to tell you. He Lodgs and has his Linnin wash’d and mended here. He some times breakfast with us, but we seldom see any more of him till eleven at night and not always then for when we are tier’d with waiting, leave a candle for him and go to Bed. He still retains our office in his Hands although he makes very little use of it. It is very seldom open’d at all. He has I believe transacted all his business this winter in mrs veseys Parlour. One would scarcly have thought a Room in which a Family liv’d, and through which another Family of children and servants seven in number must pass to get into their Kitchen the most convenient place to make an office off—but there are People Who love to make, and live in a Bustle. I would not have you think that we have done any thing to offend him, or drive him from the House. I know of nothing. We are as civil as possible to each other. I suppose he will go to housekeeping soon. Mrs Church says he told her that he is going to europe this Spring. He will not own that he has had a dismission. He is exceeding apt to loose a Picture which he wears about his neck—to leave it in the Bed when he is upon a journey and lodges in a gentleman or Ladys Family. This when found and with the rapturs he express’s and the kisses he bestows upon it, are certain evidences that he has not been dismiss’d. We have never said a word to each other about it. We never talk about any Letters we recieve. I cannot. I know he is mortified and I have not a wish, to hurt him.
     
     
      April 6th
     
     This morning as I was dressing my self, I saw a son of coll. Thayer ride up the yard and take a large Pacquit from his saddle Bags. From my sister thought I in a moment I found by the cover that they came from new york. They were Frank’d by mr King, but alass when it was open’d there was found only one for mr cranch. Two for General Warrens Family one for mr Gordon and one for Coffin Jones. Not one for me or the Girls. Mr King writes that he had receiv’d a large bundle of news papers. That it was too big for the mail to bring, but that he would Send them by the first safe conveyence. I hope the Letters are amonge the Papers. Oh how impatient I feel! A little mortification is perhaps good for me. It is our anual Fast this day. A Letter from my dear Sister would have converted it into a Thanksgiving day if it had convey’d me the good tydings of the Life Health and happiness of herself and Family. As it is we have receiv’d great pleasure, for as mr Adams has not mention’d you we suppose you are well. My pen must be mended. Adieu.
     
     
      7th
     
     Last monday was the day for the choice of a Governer, &c can you believe it? Yes I know you can believe it, If I tell you, That mr Hancock after being chosen a member of congress, and by them President of Congress, has been making interest by himself, or his Friends to be chosen Governer. Is it not an insult to keep the united States waiting five or six months for an answer, only that he might have an oppertunity of elbowing a very worthy man out of his seat? Mr Bowdoin had almost every vote here, mr H-n k a few in Boston. Mr Bowdoin 765 mr H n k 13.
     Mr cranch and mr Tyler use’d all their interest to get mr S Adams chosen L Governer and he had 64 votes mr Cushing a few. The member for Braintree was very angry and said publickly, that the county in a Caucus had determin’d that mr Cushing, should be L Governer: and he was Sure that mr Bowdoin would not have a vote in Hampshire. You will have the Papers, they will Show you Some truths and Some Lyes. They have represented the senators of this county as meeting and determining who shall be chosen Senators for the comeing year. There is not the least foundation for the report. I never Saw Doctor Tufts more angry. He is determin’d to make the printers tell their author.
     M T has acted as moderator at the Town meetings for the year past and makes a very good one mr Cranch says. He keeps the people in good order. He has popolar Talents you know, and has great influence in our meetings. “Steady Friend, Steady” and your influence will increase.
     
     General Warren made interest for L Govr but it raisd a Hornets nest about his ears, they have abused him shamefully. I believe I never wrote so much Politicks in my life before. I have really felt interested in the choise of mr Bowdoin. He has fill’d his station with so much dignity and wisdom and given such proofs of his attention to the publick welfair that I could not bear to see him remov’d before he had time to execute his salutary Plans. No court Sycophant has fill’d the Papers with flattering Panegyrics upon his useful administration. His superior qualifications for the seat of goverment have been made publick only by the wisdom of his speeches and the usefulness of the Plans which he has lay’d before the court.
     Lucy is writing to cousin Nabby, Betsy would if she knew of this oppertunity. I hope my dear Niece has spent an agreable winter and that the conscieucness of having done what she thought was right, has yealded her more delight than the indulgence of any Passion which her reason would not approve could have done. I want to know how you have spent your time my dear sister, and how your health has been. Is cousin Nabby learning musick. If she has any tast for it I wish she would. Nancy Quincy has been learning this winter to play upon a Harpsicord. I am told She has a good ear.
     Your mother Hall and Brother Adams’s Family are well. Boylstone continues his studys but whether he will go to college this year or not I do not know. Your Neighbours are well. Mrs Field has had her health very well this winter, mr John Feilds Family have mov’d beyond Luneeybourge.
     If there is any doubt in the British nation whether we populate fast or not, let them be inform’d that in the north Parish of Braintree only, there have been born within the last Week Seven children, and many more daily expected.
     When I was writing a page or two back I told you that I thought g Palmers Family must move. They inform’d me yesterday that they had by means of another person taken Germantown another year. Another year they will have it to perplex them again. Doctor Simon Tufts is thought to be in a consumtion. Mrs Brooks is much better, and like to have her thirteenth child.
     Mr Wild has been upon the point of leaving his People for want of a support. They have had a counsel, and he stays upon a promise of a hundred a year paid quarterly. She lays in in June with her third child—a parsons blessing.
      
     
      April 9th
     
     I have just heard that callahan will sail next Tousday. Mr Cranch will not have time to write by this vessel and I am affraid Doctor Tufts will not have his Letters ready and I know he wants to write largly. I am much dissapointed that I cannot get a Letter from you before I send away this. I think I must have some in the great Bundle mr King mentions.
     There were several vessals cast away last sunday in the snow Storm. Several Dead Bodys have been taken up on the plymouth Shoar. It is not known where they came from, or who they were. I heard last week from sister Shaw and Family. They were all well. Cousin Thomas depends upon going to college next commencment. He will be fit I understand. I hope you will send me some Linnin for Your Sons. They want not a few Shirts among them all. We wash once a fortnight and tis sometimes a month before I can get, and have their Linnin return’d them. If cousin JQA and Charles should live together as they propose, there will be nothing wanting but a Bed &c which I shall send them. Cousin Thomas, will take his Brothers Furniture and his chum whoever he may be must find a Bed. I have a fine Barrel of cider to send our children as soon as the roads will let me. They are to Bottle it. It will Save abundance of wine. I have taken mr Adams Russet Gown for Cousin JQA, but the plad is laid up for Papa, and a crimson callamanco must supply its place. Young Folks do not love to be singular, and aunt is willing to indulge them in every thing that is reasonable. I wish to keep you inform’d of every thing I do with regard to them. I keep an account of every thing we take from your House for them. Next wednesday they are to come home for the Spring vacancy and to be fitted up for the summer, I have ingag’d miss Nabby Marsh to come to help me.
     I write many things which appear to me not worthy your attention, but yet if you were not inform’d of them, you would loose all knowledge of your neighbourhood and acquaintance. Were I to copy what I write I should leave one half out. Tell me my Sister if I am too particular I will not trouble you again if you think so. I have receiv’d Letters from Betsy almost every week since She went to haverhill. She has had a gay winter of it excepting the former part of it. Mrs Duncans death suspended for a little while their amusements.
     There are some parts of this letter I must leave intirely to your prudence whether to cummunicate to any creature or not—I sometimes am sorry that I have written Some things which I have. There is a great difference between saying and writing a thing. I have often been at a great loss to know what I ought to do. Life is uncertain. I can never tell whose hands my Letters directed to you might fall into. I would not injure. I would not wound any body.
     I have written by cushing Young Lyde and Davis since I have receiv’d any Letters to inform me of their arrival. I hope they are all safe. The ceres was cast away I hear. Somebody told that a Gentleman had Letters abourd for your Family. When a man writes so seldom he should send Duplicates. Mr Cranch desires me to give his very particular Love to you, and tell you that he longs to talk Politicks with you again by our, and your Fire side. Oh my Sister when will these happy times return. Many has been the time this winter when We had after dinner brush’d our room and rekindled our fire that Lucy and I have said: “now let us look for aunt adams and Cousin” but alass alass, we look’d in vain. Yrs affectionately
     
      M Cranch
     
    